DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  In line 2 of claim 7, “include a first components” should be “include first components.  In line 2 of claim 13, “to couple a firearm” should be “to couple to a firearm”.  Appropriate correction is required.

Information Disclosure Statement
The IDS submitted 7/17/2020 is acknowledged and has been considered.

Drawings
The drawings submitted 7/17/2020 are acknowledged and acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-14, 16-19 and 21 and  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danielson et al. (U.S. Patent Application Publication 2012/0144718) in view of McGarry et al. (U.S. Patent 5,375,362).

In regards to claim 2, Danielson et al (henceforth referred to as Danielson) disclose a device configured to couple to a firearm, the device comprising:
a first housing defining a first opening and at least a first portion of a second opening.  As shown in figure 2, the firearm of Danielson includes two portions of a “housing” and define multiple openings;
a second housing defining a third opening and at least a second portion of the second opening, wherein the first housing is removably connected to the second housing to define the second opening, the first housing and the second housing defining a socket when connected together.  The two housing portions of the Danielson device fit together to define multiple openings and a socket in which a laser module is mounted;
a laser module at least partially disposed within the socket, the laser module being oriented to emit light towards the second opening (item 86);
a switch operably connected to the laser module.  Danielson teaches a switch panel with a switch connected to the laser diode to operate the diode (par. 26);
an arm operably coupled to the switch, the arm at least partially extending through at least one of the first opening or the second opening;
Danielson teaches some type of alignment device (“set screws”, 96), but fails to teach a first alignment element operably engaged with the laser module, the first alignment element configured to move the laser module in a first direction; and
a second alignment element operably engaged with the laser module, the second alignment element configured to move the laser module in a second direction different from the first direction.  However, McGarry et al (henceforth referred to as McGarry) teaches a laser housing including multiple laser module adjusting screws and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide laser adjustment screws as taught by McGarry in/on the housing of Danielson, to provide finite laser alignment.

In regards to claim 3, Danielson discloses that the first housing further defines a first recessed region, the first opening being disposed through the first housing within the first recessed region; and the second housing further defines a second recessed region, the second opening being disposed through the second housing within the second recessed region.  Danielson teaches two portions of a housing where each defines recessed regions and openings.

In regards to claim 4, Danielson discloses that the first alignment element is disposed on a first side of the first housing; and that the second alignment element is disposed on a second side of the first housing opposite the first side of the first housing.  As modified by McGarry, Danielson includes opposed threaded adjustment means.

In regards to claim 6, Danielson discloses a power supply configured to provide power to the laser module, the power supply being disposed in at least one of the first housing or the second housing.  Danielson teaches a battery (item 82) positioned between both housing portions.

In regards to claim 7, Danielson discloses that the first housing and the second housing include a first components configured to couple to a trigger guard of the firearm and second components configured to couple to a frame of the firearm.  The laser housing of Danielson includes two portions with both attached to the firearm’s trigger guard and frame.

In regards to claim 8, Danielson as modified by McGarry discloses that the second direction is substantially orthogonal to the first direction.  The positioning components as modified move the laser module in two orthogonal directions (see figure 3 of McGarry).

In regards to claim 9, Danielson discloses an apparatus, comprising:
a first housing component;
a second housing component configured to couple to the first housing component.  As shown in figure 2, the firearm of Danielson includes two portions of a “housing” and define multiple openings;
a laser module residing at least partially within the first housing component and at least partially within the second housing component (item 86);
Danielson discloses an arm operably coupled to the laser module and actuatable between a first position in which the laser module is enabled and a second position in which the laser module is disabled.  Danielson discloses a protruding “arm” that turns the laser on or off and is equivalent to the claimed arm;
Danielson teaches some type of alignment device (“set screws”, 96), but fails to teach a first alignment element operably engaged with the laser module, the first alignment element being configured to move the laser module in a first direction; and
a second alignment element operably engaged with the laser module, the second alignment element being configured to move the laser module in a second direction different than the first direction.  However, McGarry teaches a laser housing including multiple laser module adjusting screws and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide laser adjustment screws as taught by McGarry in/on the housing of Danielson, to provide finite laser alignment.

In regards to claim 10, Danielson discloses the first housing component defines a first opening through which a first end of the arm is disposed; and 
the second housing component defines a second opening through which a second end of the arm is disposed. The two housing portions of the Danielson device fit together to define multiple openings and a socket in which a laser module is mounted;

In regards to claim 11, Danielson discloses that the first housing component defines a first portion of a socket and the second housing component defines a second portion of the socket; and the laser module at least partially resides within the socket when the first housing component and the second housing component couple together.  

In regards to claim 12, Danielson as modified discloses that the first alignment element is accessible via a first opening in the first housing component; and
the second alignment element is accessible via a second opening in the first housing component.  The alignment elements, as modified, extend through openings in both the housing portions.

In regards to claim 13, Danielson discloses that the apparatus is configured to couple a firearm; and the first housing component and the second housing component are configured to couple to a frame of the firearm and a trigger guard of the firearm.

In regards to claim 14, Danielson discloses that the first direction is substantially perpendicular to the second direction.  The positioning components as modified move the laser module in two perpendicular directions (see figure 3 of McGarry).

In regards to claim 16, Danielson discloses a laser sight for a firearm, the laser sight comprising:
a first housing and a second housing coupled to the first housing.  As shown in figure 2, the firearm of Danielson includes two portions of a “housing” and define multiple openings;
a laser module (item 86) disposed at least partially within the first housing and at least partially within the second housing.  The two housing portions of the Danielson device fit together to define multiple openings and a socket in which a laser module is mounted;
Danielson teaches some type of alignment device (“set screws”, 96), but fails to teach a first alignment mechanism engaged with the laser module, the first alignment mechanism being configured to adjust an orientation of the laser module in a first direction; and a second alignment mechanism engaging the laser module, the second alignment mechanism being configured to adjust the orientation of the laser module in a second different than the first direction.  However, McGarry teaches a laser housing including multiple laser module adjusting screws and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide laser adjustment screws as taught by McGarry in/on the housing of Danielson, to provide finite laser alignment. 

In regards to claim 17, Danielson discloses that the first housing and the second housing form an opening when the first housing and the second housing couple together; and
the laser module is oriented to emit light through the opening.  The two portions of the Danielson laser module housing fit together forming an opening allowing laser light to be omitted.

In regards to claim 18, disclose a switch operably connected to the laser module.  Danielson teaches a switch panel with a switch connected to the laser diode to operate the diode (par. 26);
an arm operably coupled to the switch.  Danielson teaches electronic switch coupled to a protruding “arm” to actuate the laser diode;
a first end of the arm is disposed through a first opening in the first housing; and
a second end of the arm is disposed through via a second opening in the second housing.  Danielson discloses a protruding “arm” that turns the laser on or off and is equivalent to the claimed arm;

In regards to claim 19, Danielson discloses that the first alignment mechanism is substantially orthogonal to the second alignment mechanism.  The positioning components as modified move the laser module in two orthogonal directions (see figure 3 of McGarry).

In regards to claim 21, Danielson discloses that the first housing and the second housing form a socket when the first housing and the second housing couple together; and
the laser module is disposed within the socket.  The two portions of the Danielson laser module housing fit together forming an opening allowing laser light to be omitted.

Claim 5, 15 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danielson et al. (U.S. Patent Application Publication 2012/0144718) and  McGarry et al. (U.S. Patent 5,375,362) as applied to claim 2 and further in view of Gerber et al. (U.S. Patent 4,916,713).

In regards to claims 5, 15 and 20, Danielson fails to disclose a biasing member engaged with the laser module, the biasing member being disposed in at least one of the first housing and the second housing.  However, Gerber et al (henceforth referred to as Gerber) teaches a resilient member (o-ring) positioned between a laser device and a housing (item 27 of figure 5) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a biasing resilient member in/on the Danielson device as taught by Gerber, to reduce shock to the device.

Summary/Conclusion
Claims 1-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641